In a matrimonial action, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Dutchess County (Stolarik, J.), dated June 29,1984, as awarded her only $40 per week for temporary maintenance and $50 per week for child support.
Order affirmed insofar as appealed from, without costs or disbursements.
In light of the parties’ respective financial conditions and the immediate financial needs of plaintiff, the award was adequate (Rossman v Rossman, 91 AD2d 1036). Moreover, the proper remedy for inequities in an order of support pendente lite is a speedy trial (see, Chachkes v Chachkes, 107 AD2d 786; Rossman v Rossman, supra). Gibbons, J. P., Bracken, O’Connor and Brown, JJ., concur.